Exhibit 10.2

LEAR CORPORATION

2009 LONG-TERM STOCK INCENTIVE PLAN

2012 RESTRICTED STOCK UNIT TERMS AND CONDITIONS (VANNESTE 2-YEAR)

1. Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Plan.

2. Grant and Vesting of Restricted Stock Units.

(a) As of the Grant Date specified in the letter that accompanies this document,
the Employee will be credited with the number of Restricted Stock Units set
forth in the letter that accompanies this document. Each Restricted Stock Unit
is a notional amount that represents one unvested share of Common Stock, $0.01
par value, of the Company (the “Common Stock”). Each Restricted Stock Unit
constitutes the right, subject to the terms and conditions of the Plan and this
document, to distribution of a Share if and when the Restricted Stock Unit
vests. If the Employee’s employment with the Company and all of its Affiliates
terminates before the date that all of the Restricted Stock Units vest, his or
her right to receive the Shares underlying unvested Restricted Stock Units will
be only as provided in Section 4.

(b) The Restricted Stock Units will vest on April 15, 2014. Notwithstanding
anything contained herein to the contrary, the right of an Employee to receive
Shares underlying a Restricted Stock Unit will be forfeited if the Committee
determines, in its sole discretion, that (i) the Employee has entered into a
business or employment relationship that is detrimentally competitive with the
Company or substantially injurious to the Company’s financial interests; or
(ii) the Employee has been discharged from employment with the Company or an
Affiliate for Cause.

3. Rights as a Stockholder.

(a) Unless and until a Restricted Stock Unit has vested and the Share underlying
it has been distributed to the Employee, the Employee will not be entitled to
vote in respect of that RSU or that Share.

(b) If the Company declares a cash dividend on its shares, then, on the payment
date of the dividend, the Employee will be credited with dividend equivalents
equal to the amount of cash dividend per share multiplied by the number of
Restricted Stock Units credited to the Employee through the record date. The
dollar amount credited to an Employee under the preceding sentence will be
credited to an account (“Account”) established for the Employee for bookkeeping
purposes only on the books of the Company. The amounts credited to the Account
will be credited as of the last day of each month with interest, compounded
monthly, until the amount credited to the Account is paid to the Employee. The
rate of interest credited under the previous sentence will be the prime rate of
interest as reported by the Midwest edition of the Wall Street Journal for the
second business day of each quarter on an annual basis. The balance in the
Account will be subject to the same terms regarding vesting and forfeiture as
the Employee’s Restricted Stock Units awarded under the accompanying letter and
this document, and will be paid in cash in a single sum at the time that the
Shares associated with the Employee’s Restricted Stock Units are delivered (or
forfeited at the time that the Employee’s Restricted Stock Units are forfeited).



--------------------------------------------------------------------------------

4. Termination of Employment. Subject to the forfeiture provisions of clause
2(b) above, an Employee’s right to receive the Shares underlying his or her
Restricted Stock Units after termination of his or her employment will be only
as follows:

(a) End of Service. If the Employee experiences an End of Service Date, the
Employee will be entitled to receive the Shares underlying any Restricted Stock
Units that have then vested. In addition, the Employee will be entitled to
receive immediately the Shares underlying the number of Restricted Stock Units,
if any, that have not yet vested but would have vested under Section 2 if the
Employee’s End of Service Date had been 24 months following his actual End of
Service Date. The Employee will forfeit the right to receive Shares underlying
any Restricted Stock Units that have not yet vested or would not have vested in
the next 24 months as described in the preceding sentence. The Employee’s “End
of Service Date” is the date of his or her retirement after attaining age 55 and
completing ten years of service.

(b) Other Termination of Employment. If an Employee’s employment with the
Company shall be terminated for Disability or by the Company for any reason
other than Cause, upon the Employee’s death or, for an Employee who is a party
to an employment or severance agreement with the Company, by the Employee for
Good Reason (as defined in the Employee’s employment or severance agreement),
the Employee will be immediately entitled to receive the Shares underlying all
of the Restricted Stock Units that have not yet vested under Section 2 above. If
an Employee’s employment with the Company terminates for any reason other than
those provided in Section 4(a) or the first sentence of this Section 4(b), the
Employee or his or her estate (in the event of his or her death after
termination) will forfeit the right to receive Shares underlying any Restricted
Stock Units that have not yet vested. For each Employee who is a party to an
employment or severance agreement with the Company, for purposes of this
Section 4, the term “Disability” shall mean “Incapacity” as defined in such
Employee’s employment or severance agreement, as applicable.

5. Timing and Form of Payment. Except as provided in this Section or in clause
2(b) or Section 4, once a Restricted Stock Unit vests, the Employee will be
entitled to receive a Share in its place. Delivery of the Share will be made as
soon as administratively feasible after its associated Restricted Stock Unit
vests. Shares will be credited to an account established for the benefit of the
Employee with the Company’s administrative agent. The Employee will have full
legal and beneficial ownership with respect to the Shares at that time.

6. Assignment and Transfers. The Employee may not assign, encumber or transfer
any of his or her rights and interests under the Award described in this
document, except, in the event of his or her death, by will or the laws of
descent and distribution.

7. Withholding Tax. The Company and any Affiliate will have the right to retain
Shares or cash that are distributable to the Employee hereunder to the extent
necessary to satisfy any withholding taxes, whether federal or state, triggered
by the distribution of Shares or cash pursuant to the Award reflected in this
document.

 

2



--------------------------------------------------------------------------------

8. Securities Law Requirements.

(a) The Restricted Stock Units are subject to the further requirement that, if
at any time the Committee determines in its discretion that the listing or
qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

(b) No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time that person is an affiliate of the
Company (within the meaning of the rules and regulations of the Securities and
Exchange Commission under the Securities Act of 1933 (the “1933 Act”)) sell the
Shares, unless the offer and sale is made pursuant to (i) an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) an appropriate exemption from the registration
requirements of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.

9. No Limitation on Rights of the Company. Subject to Sections 4.3 and 15.2 of
the Plan, the grant of the Award described in this document will not in any way
affect the right or power of the Company to make adjustments, reclassification
or changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

10. Plan, Restricted Stock Units and Award Not a Contract of Employment. Neither
the Plan, the Restricted Stock Units nor any other right or interest that is
part of the Award reflected in this document is a contract of employment, and no
terms of employment of the Employee will be affected in any way by the Plan, the
Restricted Stock Units, the Award, this document or related instruments, except
as specifically provided therein. Neither the establishment of the Plan nor the
Award will be construed as conferring any legal rights upon the Employee for a
continuation of employment, nor will it interfere with the right of the Company
or any Affiliate to discharge the Employee and to treat him or her without
regard to the effect that treatment might have upon him or her as an Employee.

11. Employee to Have No Rights as a Stockholder. Except as provided in Section 3
above, the Employee will have no rights as a stockholder with respect to any
Shares subject to the Restricted Stock Units prior to the date on which he or
she is recorded as the holder of those Shares on the records of the Company.

 

3



--------------------------------------------------------------------------------

12. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 21557 Telegraph
Road, Southfield, Michigan, 48033, Attention: General Counsel and, in the case
of the Employee, to the last known address of the Employee in the Company’s
records.

13. Governing Law. This document and the Award will be construed and enforced in
accordance with, and governed by, the laws of the State of Michigan, determined
without regard to its conflict of law rules.

14. Code Section 409A. Notwithstanding any other provision in this Restricted
Stock Unit document, if an Employee is a “specified employee” (as such term is
defined for purposes of Code Section 409A) at the time of his or her termination
of employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Employee before the earlier of (i) the expiration of the six-month period
measured from the date of the Employee’s termination of employment, and (ii) the
date of the Employee’s death.

15. Plan Document Controls. The rights granted under this Restricted Stock Unit
document are in all respects subject to the provisions of the Plan to the same
extent and with the same effect as if they were set forth fully therein. If the
terms of this document or the Award conflict with the terms of the Plan
document, the Plan document will control.

 

4